            Case 2:18-cv-02071-CFK Document 29 Filed 12/10/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES SHELTON                                    │ Case No. 2:18-cv-02071-CFK
                                                 │
                                                 │ Hon. CHAD F. KENNEY
                                                 │
                Plaintiff,                       │
       v.                                        │
FAST ADVANCE FUNDING LLC                         │
                                                 │
                                                 │
                Defendant.                       │

REO LAW, LLC
By: Bryan Anthony Reo
P.O. Box 5100
Mentor, OH 44061
(Business): (216) 505-0811
(Mobile): (440) 313-5893
(E): Reo@ReoLaw.org
Attorney for James Shelton


                      REQUEST FOR ENTRY OF DEFAULT AGAINST
                                   DEFENDANTS



To the Clerk of the United States District Court for the Eastern District of Pennsylvania:



       In accordance with Rule 55 of the Federal Rules of Civil Procedure, Plaintiff James

Shelton, by and through the undersigned attorney, respectfully requests that the Clerk enter

Default against the following Defendant for failure to plead or otherwise defendant against this

civil action in a timely manner:



       Name of Defendant: Fast Advance Funding, LLC.




                                                 1
         Case 2:18-cv-02071-CFK Document 29 Filed 12/10/18 Page 2 of 2



       1. As evidenced by Docket Entry No. 24 on file with this Court, Defendant Fast Advance

Funding was ordered to file an Answer on or by 12/7/2018.

       2. Defendant has failed to move or plead as of 12/10/2018.

       3. Defendant should therefore be placed in a state of default.

       4. The time for Defendant Fast Advance Funding to file its first responsive pleading

expired on December 7, 2018.



       The clerk is therefore requested to record an entry of default as to Defendant Fast

Advance Funding LLC.

                                             RESPECTFULLY SUBMITTED,

                                             /s/ BRYAN ANTHONY REO_________
                                             REO LAW LLC
                                             By: Bryan Anthony Reo (#0097470)
                                             P.O. Box 5100
                                             Mentor, OH 44061
                                             (Business): (216) 505-0811
                                             (Mobile): (440) 313-5893
                                             (E): Reo@ReoLaw.org
                                             Attorney for Plaintiff James Shelton

                              Certificate of Service
I, Bryan Anthony Reo, do hereby certify and affirm that a true and accurate copy of the
foregoing document was submitted to the Court’s Electronic Filing System on December 10,
2018, which should serve said document upon all attorneys of record for the instant civil action:


                                             /s/ BRYAN ANTHONY REO_________
                                             REO LAW LLC
                                             By: Bryan Anthony Reo (#0097470)
                                             P.O. Box 5100
                                             Mentor, OH 44061
                                             (Business): (216) 505-0811
                                             (Mobile): (440) 313-5893
                                             (E): Reo@ReoLaw.org
                                             Attorney for Plaintiff James Shelton


                                                2
